COBB, J.
The issue on this appeal is whether the trial court erred in finding the appellant, Martin Werner, in criminal contempt of court1 for a late appearance. Werner, together with another witness, explained that his automobile had broken down on the way to court. The trial judge responded:
Sir, I understand your testimony. I don’t find that an adequate excuse to getting to court on time. You are relying on this Buick automobile for transportation, you are going to have to see that it is in proper repair.... I find you guilty of indirect criminal contempt.
In Prior v. State, 562 So.2d 864 (Fla. 5th DCA 1990), this court found that where a defendant was merely negligent in failing to appear at the proper time for trial, he was not in willful contempt of court.
REVERSED.
HARRIS and THOMPSON, JJ„ concur.

. For purposes of this appeal we accept the contention of the state that this was intended as an adjudication of direct criminal contempt although the trial court inadvertently adjudged Werner guilty of indirect criminal contempt. See Aron v. Huttoe, 258 So.2d 272 (Fla. 3d DCA), adopted, 265 So.2d 699 (Fla.1972).